Exhibit 99.1 SeaWorld Entertainment, Inc. Announces Quarterly Dividend of $0.10 per Share and Opportunistic Share Repurchases ORLANDO, Fla., Sept. 19, 2016 — The Board of Directors of SeaWorld Entertainment, Inc. (NYSE: SEAS) (the “Board”) today declared a cash dividend of $0.10 per share of common stock, payable on October 7, 2016 to shareholders of record at the close of business on September 29, 2016. This cash dividend was reduced from the company’s previous quarterly dividend declarations of $0.21 per share of common stock. The company expects to redeploy this additional capital to shareholders by opportunistically repurchasing the company’s shares in the open market during the remainder of 2016. The Board has also decided to suspend the company's quarterly dividend subsequent to this dividend declaration. “We believe our 5-point strategy to stabilize the business to drive sustainable growth is taking hold, and we are optimistic about SeaWorld’s long-term future. After careful and thorough deliberation, the Board has determined that, consistent with the financial discipline pillar of the company’s strategy, the best way to support the long-term development of the business and deliver value to shareholders is to suspend future dividends at this time. Doing so will give us the greatest flexibility to deploy capital to the opportunities that offer the greatest long term returns to our shareholders. In the near-term, we believe that returning capital from the current reduced dividend payment by opportunistically buying back SeaWorld shares, offers the best return to shareholders. In the longer term, we will remain disciplined and regularly assess our allocation of capital,” said Joel Manby, President and Chief Executive Officer of the company. As of September 19, 2016, the company had approximately $190.0 million available for future share repurchases under its $250.0 million program authorized by the Board in 2014. The number of shares to be purchased and the timing of purchases will be based on business and market conditions, debt covenant restrictions and other factors. About SeaWorld Entertainment, Inc.
